793 F.2d 1293
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.JAMES EDWARD THOMAS, Plaintiff-Appellant,v.CONSOLIDATED RAIL CORPORATION, A PENNSYLVANIA CORPORATION;TRANSPORT WORKERS UNION OF AMERICA, AN UNINCORPORATED LABORORGANIZATION; ANTHONY TABONE; JAMES JORGENSEN, JOINTLY ANDSEVERALLY, Defendants-Appellees.
85-1810
United States Court of Appeals, Sixth Circuit.
5/2/86

APPEAL DISMISSED
E.D.Mich.
ORDER
BEFORE:  ENGEL, CONTIE and MILBURN, Circuit Judges.


1
This matter is before the Court for consideration of appellees' motions to dismiss this appeal as being prosecuted from a nonappealable order.  Appellant has responded in opposition thereto.


2
On May 9, 1985, appellee Consolidated Rail Corporation filed a petition to remove appellant's action to federal district court.  The petition to remove was consented to by appellees Transport Workers of America, Anthony Tabone and James Jorjensen.  Appellant opposed the petition and moved for remand.  A hearing was held on the motion to remand on September 19, 1985; the result of that hearing was a verbal denial of the motion.  It is from the order denying the motion to remand that this appeal is prosecuted.


3
Ordinarily, orders declining to remand a case to state court are nonappealable.  Sell v. Volkswagon of America, Inc., 505 F.2d 953 (6th Cir. 1974); Rohrer, Hibler & Replogle, Inc. v. Perkins, 728 F.2d 860 (7th Cir.)  (per curiam), cert. denied, 105 S. Ct. 265 (1984); Three J Farms, Inc. v. Alton Box Board Co., 609 F.2d 112 (4th Cir. 1979), cert. denied, 445 U.S. 911 (1980).


4
Since there does not appear to be any impediment to appellate review of this case after a final order is entered, it is concluded that the order from which this appeal is taken is nonappealable.


5
Therefore, it is ORDERED that appellees' motions to dismiss be granted and this appeal is dismissed.